DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Inagaki (U.S. Publication No. 2013/0271096 A1) discloses there is provided a switching power supply device, including: a positive voltage output circuit connected to a direct-current power supply, the positive voltage output circuit including a first switching element, a voltage boosting inductor, a first rectifying element and a first capacitor; a negative voltage output circuit connected to the direct-current power supply, the negative voltage output circuit including a second switching element, a voltage dropping inductor, a second rectifying element and a second capacitor; and an adder circuit configured to add switching currents flowing when the first switching element and the second switching element are operated, the first switching element, the voltage boosting inductor, the first rectifying element and the first capacitor of the positive voltage output circuit being symmetrical in arrangement with the second switching element, the voltage dropping inductor, the second rectifying element and the second capacitor of the negative voltage output circuit, and the positive voltage output circuit configured to generate a first switching current and the negative voltage output circuit configured to generate a second switching current, wherein the first switching current of the positive voltage output circuit and the second switching current of the negative voltage output circuit are generated in “responsive to determining that the differential noise voltage result is more than a threshold value, detecting an arc condition, wherein at least one of the noise voltage of the DC output power line and the noise voltage of the DC input power line is a root mean square (RMS) noise voltage.”

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “responsive to determining that the differential noise voltage result is more than a threshold value, detecting an arc condition, wherein at least one of the noise voltage of the DC output power line and the noise voltage of the DC input power line is a root mean square (RMS) noise voltage.”

Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the controller is configured to compare the first measurement and the second measurement, and in response to the comparison producing a result above a threshold, to detect an arc condition, and wherein the first measurement indicates a root mean square (RMS) voltage.”


Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “receive at least one second measurement of an RMS noise voltage of a DC input power line connected to a photovoltaic panel; compare the first measurement with the at least one second measurement.”

Claims 2-8 are allowable due to their dependencies on claim 1; claims 10-15 are allowable due to their dependencies on claim 9; claims 17, 19 and 20 are allowable due to its dependency on claim 16; claim 18 is allowable due to its dependency on claim 17. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866